93 Mich. App. 248 (1979)
287 N.W.2d 195
SALISBURY
v.
McLOUTH STEEL CORPORATION
Docket No. 78-1650.
Michigan Court of Appeals.
Decided October 5, 1979.
Haynes & Donnelly, P.C., for plaintiff.
Dickinson, Wright, McLean, Cudlip & Moon (by John Corbett O'Meara, Henry W. Saad and Steven C. Nadeau), for defendant.
Before: J.H. GILLIS, P.J., and BEASLEY and R.M. RANSOM,[*] JJ.
PER CURIAM.
Plaintiff appeals a decision for the *250 Wayne County Circuit Court granting summary judgment to defendant.
Plaintiff was terminated from his job by defendant on January 14, 1974. Plaintiff filed suit in the United States District Court for the Eastern District of Michigan, alleging a violation of the Federal Age Discrimination in Employment Act. That case was dismissed on May 2, 1974.
Plaintiff then filed a complaint with the Michigan Civil Rights Commission. That complaint was dismissed on March 13, 1975. The instant suit, alleging age discrimination and breach of an oral employment contract, was commenced on March 17, 1977.
The trial court held that plaintiff's claim of age discrimination was barred by the three-year statute of limitations, MCL 600.5805(7); MSA 27A.5805(7). In addition, the court ruled that as to the contract claim plaintiff failed to state a claim upon which relief could be granted.
Plaintiff concedes that the three-year statute of limitations is applicable to the age discrimination claims but contends that his cause of action did not accrue until February 14, 1974, the date upon which he last received income from defendant.
Plaintiff's cause of action accrued on the date he was discharged, January 14, 1974. Olson v Rembrandt Printing Co, 511 F2d 1228 (CA 8, 1975), Prophet v Armco Steel, Inc, 575 F2d 579 (CA 5, 1978). It is the discharge itself which is alleged to be wrongful. Hence, the cause of action accrued on that date and the fact that plaintiff may have subsequently received vacation or severance pay from defendant is irrelevant.
Because of the above determination we need not address plaintiffs contention that the statute was tolled while the Federal suit was pending. Even *251 assuming it was tolled, plaintiff's current complaint was not timely filed.
Plaintiff also argued that his discharge constituted a breach of an oral employment contract. The trial court properly ruled that plaintiff failed to state a claim upon which relief could be granted. A contract for "permanent employment" or "employment for life" is terminable at the will of either party absent some distinguishing features or provisions or a consideration in addition to the services to be rendered. Lynas v Maxwell Farms, 279 Mich 684; 273 NW 315 (1937), Adolph v Cookware Co of America, 283 Mich 561; 278 NW 687 (1938), Milligan v The Union Corp, 87 Mich App 179; 274 NW2d 10 (1978). Plaintiff has failed to allege any feature which would distinguish this contract from one terminable at will.
Plaintiff's claim that summary judgment was inappropriate because there were material issues of fact reflects an inaccurate understanding of the basis for summary judgment in this case. The court granted summary judgment under GCR 1963, 117.2(1), for failure to state a claim upon which relief could be granted. A material issue of fact precludes summary judgment when the motion is made under GCR 1963, 117.2(3). That is not the situation here.
Affirmed. Costs to appellee.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.